Exhibit 10.1

THIRD AMENDMENT TO THE CREDIT AGREEMENT

THIRD AMENDMENT, dated as of January 12, 2010 (this “Third Amendment”), to the
Credit Agreement, dated as of February 28, 2007, as amended as of June 27, 2007
and May 29, 2009 (as so amended and as further amended, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among
PAETEC Holding Corp., a Delaware corporation (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”) and Deutsche Bank Trust Company
Americas (“DBTCA”), as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower is issuing, concurrently with the effectiveness of this
Third Amendment as provided herein, additional Senior Secured Notes the proceeds
of which, inter alia, will be used by the Borrower to repay all then outstanding
Term Loans, together with all accrued and unpaid interest thereon;

WHEREAS, the Borrower has requested that the Lenders (determined immediately
after giving effect to the repayment of all outstanding Term Loans as
contemplated by the immediately preceding recital) approve certain amendments to
the Credit Agreement as herein provided; and

WHEREAS, the Required Lenders (determined immediately after giving effect to the
repayment of all outstanding Term Loans as contemplated by the second preceding
recital) have consented to amend certain provisions of the Credit Agreement on
the terms and conditions contained herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE 1

Definitions

Section 1.1 Defined Terms.    Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.



--------------------------------------------------------------------------------

ARTICLE 2

Amendments to Credit Agreement

Section 2.1 Definitions.    Section 1.01 of the Credit Agreement is hereby
amended by inserting in the appropriate alphabetical order the following new
definitions:

“Incremental Term Loan Commitment Amount” shall mean the remainder of
(x) $125,000,000 minus (y) the aggregate principal amount (or the aggregate face
amount if issued at a discount) of all Senior Secured Notes issued from and
after the Third Amendment Effective Date (including all such Senior Secured
Notes issued on the Third Amendment Effective Date) in excess of $240,231,666.28
(other than Senior Secured Notes described in clause (b) or (c) of the
definition thereof).

“Senior Secured Notes Indenture” shall mean the Indenture, dated as of June 29,
2009, among the Borrower, certain of its Subsidiaries, as guarantors, and The
Bank of New York Mellon, as trustee, as the same may have been, and as the same
may be, amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“Third Amendment” shall mean the Third Amendment to this Agreement, dated as of
January 12, 2010.

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

Section 2.2 Incremental Term Loan Commitments.    Section 2.14(a) of the Credit
Agreement is hereby amended by:

(i) deleting sub-clause (iv) thereof in its entirety and replacing it with the
following new sub-clause (iv):

“(iv) the aggregate amount of all Incremental Term Loan Commitments permitted to
be provided (and the aggregate amount of all Incremental Term Loans permitted to
be made) pursuant to this Section 2.14(a) from and after the Third Amendment
Effective Date shall not exceed the Incremental Term Loan Commitment Amount,”;
and

(ii) deleting the text of sub-clause (vi)(II) thereof in its entirety other than
the word “and” at the end thereof and renumbering sub-clause (vi)(III) thereof
as sub-clause (vi)(II).

Section 2.3 Mandatory Repayments.

(i) Section 5.02(c) of the Credit Agreement is hereby amended by deleting the
reference to “Second Amendment Effective Date” appearing therein and replacing
it with a reference to “Third Amendment Effective Date”; and

 

- 2 -



--------------------------------------------------------------------------------

(ii) Section 5.02(g) of the Credit Agreement is hereby amended by inserting the
following text at the end of the first sentence of said Section:

“; provided, however, no reduction of the Total Revolving Loan Commitment shall
be required and no application of proceeds to reduce the Total Revolving Loan
Commitment shall be required, in either case, pursuant to the immediately
preceding clause (ii) with Net Cash Proceeds from the issuance of Senior Secured
Notes until such time as the Incremental Term Loan Commitment Amount has been
reduced to zero and any cash received by the Borrower or any of its Subsidiaries
from such issuance may be retained by such Person”.

Section 2.4 Indebtedness.    Section 10.04(xx) of the Credit Agreement is hereby
amended by:

(i) deleting the text of clause (III) thereof and inserting the following text
in lieu thereof:

“100% of the Net Cash Proceeds therefrom (other than the Net Cash Proceeds from
the issuance of any Senior Secured Notes described in clause (c) of the
definition thereof which shall not be subject to this clause (III)) are applied
on the date of receipt thereof as, and to the extent, set forth in
Section 5.02(c)”;

(ii) inserting the following text as a new clause (VI) thereof immediately
following clause (V) thereof:

“,(VI) the aggregate principal amount (or the aggregate face amount if issued at
a discount) of all Senior Secured Notes issued from and after the Third
Amendment Effective Date (excluding any such Senior Secured Notes described in
clause (b) or (c) of the definition thereof, but including all such Senior
Secured Notes issued on the Third Amendment Effective Date) shall not exceed the
remainder of (x) $365,231,666.28 minus (y) the aggregate principal amount of all
Incremental Term Loans incurred hereunder from and after the Third Amendment
Effective Date”; and

(iii) deleting the text of existing clause (VI) thereof and inserting the
following new clause (VII) in lieu thereof:

“and (VII) the Borrower shall have furnished to the Administrative Agent a
certificate from an Authorized Officer certifying as to compliance with the
requirements of preceding clauses (I), (III), and in the case of any issuance of
any Senior Secured Notes described in clause (a) or (c) of the definition
thereof, preceding clauses (IV), (V) and (VI) and containing the calculations
(in reasonable detail) required by preceding clauses (V) and (VI)”.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3

Miscellaneous

Section 3.1 Conditions to Effectiveness.    This Third Amendment shall become
effective on the date (the “Third Amendment Effective Date”) on which:

(a)    Third Amendment.    The Administrative Agent shall have executed and
delivered this Third Amendment and the Administrative Agent shall have received
this Third Amendment, executed and delivered by a duly authorized officer of
each of the Borrower and the Required Lenders (determined immediately after
giving effect to the issuance of the Senior Secured Notes on the Third Amendment
Effective Date and the application of a portion of the proceeds thereof to repay
in full all then outstanding Term Loans, together with all accrued and unpaid
interest thereon).

(b)    Issuance of Senior Secured Notes and Repayment of Loans.    The Borrower
shall have issued on the Third Amendment Effective Date additional Senior
Secured Notes such that the Net Cash Proceeds therefrom are sufficient to repay
(and the Borrower shall have used at least a portion of such Net Cash Proceeds
to repay) in full all outstanding Term Loans on the Third Amendment Effective
Date, together with all accrued and unpaid interest thereon.

(c)    Fees and Expenses.    To the extent that White & Case LLP delivers an
invoice to the Borrower at least two (2) Business Days prior to the date on
which the additional Senior Secured Notes referenced in Section 3.1(b) are to be
issued, the Borrower shall have paid to White & Case LLP all fees, costs and
expenses reflected in such invoice.

Section 3.2 Representation and Warranties.    After giving effect to the
amendments contained herein, on the Third Amendment Effective Date the Borrower
hereby (i) represents and warrants that no Default or Event of Default has
occurred and is continuing under the Credit Agreement and (ii) confirms that the
representations and warranties set forth in Section 8 of the Credit Agreement
are true and correct in all material respects on and as of the Third Amendment
Effective Date with the same effect as though made on and as of the Third
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

Section 3.3 Continuing Effect; No Other Waivers or Amendments.    This Third
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Borrower or any Subsidiary of the
Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms.

Section 3.4 Counterparts.    This Third Amendment may be executed in any number
of separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 3.5 References to Credit Agreement.    From and after the Third
Amendment Effective Date, all references in the Credit Agreement and each of the
other Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement, as modified hereby.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.6 Payment of Fees and Expenses.    The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Third Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

Section 3.7 GOVERNING LAW.    THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 3.8 Notice of Voluntary Prepayment.    The Lenders hereby agree that
with respect to any voluntary prepayment of Revolving Loans on the Third
Amendment Effective Date and notwithstanding anything to the contrary contained
in Section 5.01(a) of the Credit Agreement, the Borrower may give the
Administrative Agent same day written notice (or telephonic notice promptly
confirmed in writing) of such voluntary prepayment of Revolving Loans prior to
12:00 Noon (New York City time) at the Notice Office on the date of such
prepayment.

* * *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

PAETEC HOLDING CORP. By:   /s/ Keith M. Wilson   Name: Keith M. Wilson   Title:
EVP of Finance & CFO

 

- 6 -



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as a Lender
By:   /s/ Anca Trifan   Name: Anca Trifan   Title: Director By:   /s/ Dusan
Lazarov   Name: Dusan Lazarov   Title: Vice President

 

- 7 -



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG PAETEC HOLDING CORP., VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: Bank
of America, N.A. By:   /s/ Mark Short   Name: Mark Short   Title: Vice President

 

- 8 -



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG PAETEC HOLDING CORP., VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: CIT
Bank By:   /s/ Benjamin Haslam   Name: Benjamin Haslam   Title: Authorized
Signatory

 

- 9 -



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG PAETEC HOLDING CORP., VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT WACHOVIA BANK, NATIONAL
ASSOCIATION: By:   /s/ Tray Jones   Name: Tray Jones   Title: Vice President

 

- 10 -